Citation Nr: 1540395	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-33 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from October 1973 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  


REMAND

The service treatment records are negative for evidence of a seizure disorder.  The Veteran's report of the onset of seizures has been extremely inconsistent throughout the record.  In a 1993 claim for nonservice-connected pension he reported that he had an onset of seizures in 1992, which is almost two decades after service.  Subsequently, he reported that he had "black out spells" during service which he asserts were seizures; he also said he never sought treatment for these symptoms during service.  

An October 2011 VA neurology note indicates that the Veteran's first seizure was "in 1972, in the service."  This appears to be based solely upon the Veteran's own inaccurate report as he did not enter service until October 1973.  

Private medical records from 1993 reveal that the Veteran was being treated for seizures at that time.  Testing and diagnosis at the time indicated that the Veteran had herpes related encephalitis which ultimately required surgery.  The service treatment records do reveal that the Veteran was treated for venereal disease during service.  Therefore, the Board has determined that he should be afforded a VA examination to determine the nature and etiology of his seizure disorder.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should arrange for the appellant to be provided a VA examination by a physician with sufficient expertise to determine the nature and etiology of any seizure disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify each seizure disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the appellant's period of service, including the venereal disease noted in the service treatment records. 

The rationale for each opinion expressed must also be provided. If the physician is unable to provide any required opinion, he or she should explain why.
 
3.  The RO or the AMC should undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the claim for service connection for epilepsy.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should issue a Supplemental Statement of the Case to the appellant and his representative and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

